Citation Nr: 1533548	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-27 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disability, to include the hips, as secondary to service-connected metatarsalgia with pes planus.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), as secondary to service-connected metatarsalgia with pes planus.  

3.  Entitlement to service connection for hypertension, as secondary to COPD and/or service-connected metatarsalgia with pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO (Regional Office) in Philadelphia, Pennsylvania.  In a December 2008 rating decision, the Veteran's claim for service connection for a bilateral hip condition and COPD were denied.  In an April 2010 rating decision, his claim for hypertension was denied.  

Unfortunately, the Veteran passed away in February 2012, before a decision could be made regarding his appeal.  For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The Agency of Original Jurisdiction (AOJ) granted the appellant's request for substitution.  Accordingly, the Board will address the claims with the appellant as the substituted party.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Remand is needed for further development.  With respect to a bilateral lower extremity condition, the Board notes that although the September 2008 VA examination report notes the impression of x-ray examination to rule out degenerative changes of the hips was negative, the report of examination nevertheless reflects limited motion of the hips, bilaterally, with pain on flexion beginning at 115 degrees.  An opinion as to whether the limitation of motion of the hips or other condition of the bilateral lower extremities was caused or aggravated by the service-connected metatarsalgia with pes planus should be obtained on remand.  

Additionally, VA medical opinions should be obtained for the secondary service connection claims for COPD and hypertension.  Such opinions were not obtained during the Veteran's lifetime.  A review of the record reflects diagnoses of COPD and hypertension.  In the October 2009 notice of disagreement (NOD), it was asserted that COPD and hypertension were caused or aggravated by service-connected metatarsalgia with pes planus, as the disability prevented him from exercising, which in turn increased his demand for oxygen and lead to an overall decline in his health.  In view of the evidence and the assertions on appeal, an opinion addressing the etiology of the claimed conditions should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for appropriate VA examiners to review the Veteran's claims folders and provide opinions on the following matters:



Lower extremities, including the hips

After reviewing the claims folder, the examiner must identify all disorders of the Veteran's lower extremities that were present between May 2008 and February 2012 (i.e., peripheral vascular disease, any arthritis to include of the knees, and any hip disorder(s) to include those manifested by the pain and limited motion of the hips demonstrated on the VA examination in September 2008).

For each disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability was either (a) caused by, or (b) aggravated by, the Veteran's service-connected metatarsalgia with pes planus.  

In providing this opinion, the examiner must address the contention that the altered gait and ambulation problems associated with the Veteran's metatarsalgia and pes planus caused or aggravated the claimed disorders of his legs and/or hips.

COPD

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD was either (a) caused by, or (b) aggravated by, his service-connected metatarsalgia with pes planus.  

In providing this opinion, the examiner must address the contention that the Veteran's metatarsalgia and pes planus interfered with his ability to exercise and his mobility, and therefore caused or aggravated his COPD.  The appellant has specifically stated that the Veteran's foot disability prevented him from exercising, which in turn increased his demand for oxygen and lead to an overall decline in his health.

The examiner must also address the letter from Jorge Hernandez, M.D., dated September 2, 2009, to include the statement that there is a "greater than 50% probability that his [the Veteran's] inability to exercise has worsened his endurance and well-being."

Hypertension

(i)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was either (a) caused by, or (b) aggravated by, his service-connected metatarsalgia with pes planus.  

In providing this opinion, the examiner must address the contention that the Veteran's metatarsalgia and pes planus interfered with his ability to exercise and mobility, and therefore caused or aggravated his hypertension.  The appellant has specifically stated that the Veteran's foot disability prevented him from exercising, which in turn increased his demand for oxygen and lead to an overall decline in his health.

The examiner must also address the letter from Jorge Hernandez, M.D., dated September 2, 2009, to include the statement that there is a "greater than 50% probability that his [the Veteran's] inability to exercise has worsened his endurance and well-being."

(ii)  If COPD is determined to be service-connected, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was either (a) caused by, or (b) aggravated by, his COPD.  

In providing this opinion, the examiner must address the literature submitted by the appellant from the Lung Institute titled COPD and Hypertension.

A rationale for all opinions expressed should be provided.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


